Citation Nr: 1606667	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-27 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS) and alcohol abuse.


REPRESENTATION

Appellant represented by:	Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO, inter alia, granted service connection for PTSD, depressive disorder NOS and alcohol abuse, and assigned an initial noncompensable rating effective December 6, 2010.  In December 2011, the Veteran filed a notice of disagreement (NOD) limited to the initial rating assigned for PTSD, depressive disorder NOS and alcohol abuse.  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014. 

In a May 2014 decision, the RO awarded an initial 30 percent rating for PTSD, depressive disorder NOS and alcohol abuse effective December 6, 2010.  Because the Veteran had disagreed with the initial rating assigned for PTSD, depressive disorder NOS and alcohol abuse following the award of service connection, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability, and requiring the consideration of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found)).


FINDING OF FACT

1.  The Veteran in this case served on active duty from November 1964 to November 1968.
 
2.  On February 7, 2016, the Board was notified by the Social Security Administration that the Veteran died on September [redacted], 2015.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2014); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


